Citation Nr: 0212812	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection of dental disorders for the 
purpose of obtaining VA dental treatment.

(The Board adjudicates the issue of service connection of 
conditions affecting certain specified teeth herein.  The 
issue of service connection of any other dental disorders 
will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

This appeal came before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for dental 
disorders.

In May 2001, the Board issued a decision denying service 
connection for dental disorders for the purpose of obtaining 
VA dental treatment.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In September 2001, the veteran and the VA Office of General 
Counsel filed a joint motion to the Court to vacate the 
Board's May 2001 decision, and to remand the case for 
readjudication.  Later in September 2001, the Court granted 
the joint motion, thereby vacating the Board's May 2001 
decision and remanding the case for readjudication.  The 
remanded case is now before the Board for readjudication.

The Board is undertaking additional development on the issue 
of service connection of any dental disorders other than 
those affecting teeth 23, 25, and 26, pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) ( to be codified at 38 C.F.R. § 19.9(a)(2)).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.

FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal for service 
connection for dental disorders involving teeth 23, 25, and 
26.

2.  The veteran had root canals of teeth 23, 25, and 26 
during service, as a result of trauma to those teeth during 
service.


CONCLUSION OF LAW

Service connection for teeth 23, 25, and 26, for the purpose 
of obtaining VA dental treatment, is warranted.  38 U.S.C.A. 
§§ 1110, 1712, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  The VCAA and its 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.

The joint motion for remand that was granted by the Court in 
this case noted in particular that the Board, in the May 2001 
decision, did not indicate whether VA had informed the 
veteran and his representative of any information, including 
any medical or lay evidence, that was not previously provided 
to VA, that is necessary to substantiate the veteran's claim, 
and of which portion, if any, of the evidence is to be 
provided by the veteran and which part, if any, VA would 
attempt to obtain on behalf of the veteran.

The claims file contains an opinion from a professional 
regarding the etiology of disorders of the veteran's teeth 
23, 25, and 26, but does not contain comparable evidence 
regarding the etiology of any other dental disorders.  The 
Board finds that the veteran's claim with regard to teeth 23, 
25, and 26 is ready for adjudication, but that further 
development is warranted on the claim with regard to any 
other dental disorders.  Thus, as noted above, the Board will 
arrange for additional development on the issue of dental 
disorders affecting areas other than teeth 23, 25, and 26.  
At this time, the Board will consider whether VA's duties to 
notify and assist have been met only with respect to the 
claim for service connection for teeth 23, 25, and 26.

The veteran's claims file contains his service medical and 
dental records, and records and an opinion from the veteran's 
private dentist.  The Board finds that, with respect to the 
veteran's teeth 23, 25, and 26, the assembled evidence 
assembled is sufficient to support a grant of service 
connection for the purpose of obtaining VA dental treatment.  
The Board concludes, therefore, that VA has met its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate that portion of his claim.

In light of the grant herein of the benefit sought with 
regard to teeth 23, 25, and 26, the Board finds that VA need 
not take any further action with respect to that portion of 
the veteran's claim to notify the veteran of the law and 
regulations that govern the claim, of the evidence considered 
and the reasons for the determinations made regarding the 
claim, of evidence needed to substantiate the claim, or of 
the responsibilities of VA and the veteran for obtaining any 
additional evidence.

II.  Service Connection for Dental Disorders Affecting Teeth 
23, 25, and 26

Service medical records at the time of the veteran's 
enlistment examination in June 1965 show that his teeth were 
not examined.  Service dental records at the time of the 
veteran's initial dental examination in July 1965 note that 
teeth 1, 5, 12, 16, 17, 21, 28, and 32 were missing, and that 
teeth 4, 13, 20, and 29 were shifting.  Teeth 2, 3, 4, 13, 
14, 15, 19, 20, 30, and 31 had fillings or restorations.  The 
veteran also had caries or defects of teeth 7, 23, 24, 25, 
and 26.

Service dental records in February 1966 show that cavities 
were filled in teeth 10, 23, 25, and 26.  The veteran 
underwent root canal therapy in April 1966 for teeth 7, 23, 
25, and 26.  Root canal therapy was begun for tooth 4 in 
August 1967.  Teeth 3 and 4 were later extracted in June 
1968.  In April 1969, the veteran was evaluated for an upper 
partial or fixed bridge in the area of teeth 3, 4, and 5.  
Records show that the veteran underwent additional dental 
treatment to fill cavities.  Service medical records do not 
show any trauma to the mouth or teeth.

Private dental records reflect that the veteran has been 
treated by Mark S. Blank, D.D.S., since 1991.  An August 1999 
report from Dr. Blank reflects that the veteran reported 
having been punched in the face in service in 1966.  The 
veteran reported that many root canals, but no crowns, were 
done in service.  Dr. Blank recommended crowns for several of 
the veteran's teeth, including all teeth where root canal 
therapy had been performed.

Statements of the veteran in the claims folder are to the 
effect that he suffered an injury to his mouth while 
attending electronics technician school at Great Lakes, 
Illinois, in 1966.  The veteran stated that he was treated at 
the Naval Hospital at Great Lakes for a period of six months, 
and was then treated on the U.S.S. Taconic for more than two 
years in Little Creek, Virginia.

In July 2002, Dr. Blank wrote that x-rays and examination 
showed that root canals had been performed on the veteran's 
teeth 23, 25, and 26.  Dr. Blank reported that he had 
reviewed the veteran's dental records from 1965 to 1969.  Dr. 
Blank noted that the records did not show any root canals as 
of July 1965, and that root canals were done on teeth 23, 25, 
and 26 in February 1966 to April 1966.  "Between July of 
1965 and February 1966," Dr. Blank opined, "it is most 
probable that a traumatic incident occurred that caused the 
need for the root canals."

The veteran first filed a claim for service connection for 
dental disorders in September 1998.  Some of the VA 
regulations pertaining to service connection for dental 
disorders have been changed since the veteran filed his 
claim.  Specifically, in June 1999, 38 C.F.R. § 3.381 was 
revised, and 38 C.F.R. §§ 3.382 and 4.149 were removed.  See 
64 Fed. Reg. 30,392 (June 8, 1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
VA must apply the version most favorable to the appellant.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that the revised version of the 
regulations is more favorable to the veteran's claim than the 
earlier version.  Thus, the Board will apply that version.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  
Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only, 
and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2001).  The types of dental 
disorders that may be compensable include irreplaceable 
missing teeth and disease or damage to the jaw.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916 (2001).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are designated Classes I, II, II 
(a), II (b), II (c), IIR, III, IV, V, and VI.  38 C.F.R. 
§ 17.161 (2001).  The medical and dental records do not 
indicate that the veteran has irreplaceable missing teeth, 
damage to the jaw, or any of the conditions listed as 
compensable dental and oral conditions under the rating 
schedule.  See 38 C.F.R. § 4.150 (2001).  Therefore, he is 
not eligible for compensation for any service-connected 
dental disorder.  Class I eligibility for dental treatment 
requires the presence of a compensable service-connected 
dental disorder.  38 C.F.R. § 17.161(a) (2001).  As the 
veteran does not have a compensable dental disorder, he does 
not qualify for Class I eligibility.

Class II (a) eligibility provides that those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (2001).  The veteran has asserted that he 
sustained trauma to his teeth during service, when he was 
punched in the face in 1966.  Dr. Blank, a private dentist 
who treats the veteran, wrote that he had reviewed the 
veteran's dental records, including those from service.  Dr. 
Blank provided the opinion that it was "most probable" that 
a traumatic incident occurred during the veteran's service 
and caused the need for the root canals of the veteran's 
teeth 23, 25, and 26.  The veteran's report of trauma to his 
teeth during service is not corroborated by his service 
medical and dental records.  The Board recognizes that Dr. 
Blank, as a dentist, is competent to provide an opinion 
regarding the likely etiology of a dental disorder, and that 
Dr. Blank has examined the veteran's teeth and his dental 
records.  

Although Dr. Blank did not explain why he concluded that root 
canals in the veteran's teeth 23, 25, and 26 were 
necessitated by trauma and not some other cause, the Board 
finds that Dr. Blank's opinion carries sufficient evidentiary 
weight to make the evidence of trauma in service at least 
equal to the evidence against it.  Giving the benefit of the 
doubt to the claimant, as required by 38 U.S.C.A. § 5107, the 
Board finds that trauma during service caused disorders that 
necessitated root canals of the veteran's teeth 23, 25, and 
26.  Therefore, service connection is granted for disorders 
of those teeth, and the veteran meets the requirements of 
Class II (a) eligibility for dental treatment of those teeth.


ORDER

Service connection of teeth 23, 25, and 26, for the purpose 
of obtaining VA dental treatment, is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

